    Case 3:20-cr-01182-BAS Document 1 Filed 03/06/20 PageID.1 Page 1 of 6
                                                                                                                ,____r~:-~·::L··-f"=  -/f,;:--).-. dfi.
                                                                                                                        I!, ,;;{;_,. ~L . ~
                                  1~'ri~'~J~;r-                                                                                 /! •.            I'


                             ,·~~~·~-·~--J-: ::'.',:,--: ... ;: ·,·_~ ;'.. .·.·,:.~


                         UNITED STATES DISTRICT COURT
                                                                                      L~~ll (~
                                                                                                                   ,[:~,~
                                                                                                               1;~u' Hi HN   DiSTFi1cr'2;/ 8fLYtciRNIA
                                                                                                                 -~-------                    DEPUTY
                       SOUTHERN DISTRICT OF CALIFORNIA

                                                                                          Magistrate Case No.2       0 MJ 1 0 2 9
UNITED STATES OF AMERICA,
                                                                                          CO:MPLAINT FOR VIOLATION OF
                     Plaintiff,                                                           Title 18, U.S.C., Secs. 2, 1029(a)(6)(A)
                                                                                          and 1029(c)(l)(a)(i)-Aid and Abet
                                vs.                                                       Unauthorized Solicitation of Access
                                                                                          Devices; Title 18, United States Code,
KIRILL VICTOROVICH FIRSOV                                                                 Sections 2, 1028(a)(8) and 1028(b)
                                                                                          (l)(A)(i)-Aid and Abet Trafficking in
                     Defendants.                                                          False Authentication Features

                                                                                                 (UNDER SEAL)

The undersigned complainant being duly sworn states:


                                                              COUNT ONE
       From on or about a date unknown through March 4, 2020, in the Southern
District of California and elsewhere, defendant Kirill Victorovich FIRSOV, without
the authorization of the issuer of access devices belonging to customers of Company
A, to wit account names and passwords used to obtain money, goods, services or any
other thing of value, knowingly and with intent to defraud, did aid and abet soliciting
buyers through the DEER.IO platform with the purpose of offering and selling
information regarding said access devices, said conduct affecting interstate and
foreign commerce, in violation of 18 U.S.C.                                                          §§ 2,    1029(a)(6)(A) and
1029(C)(1 )(a)(i).




                                                                                      1



                                                                        \ 11 l C
    Case 3:20-cr-01182-BAS Document 1 Filed 03/06/20 PageID.2 Page 2 of 6




                                    COUNTTWO
       From on or about a date unknown through March 5, 2020, within the Southern
District of California and elsewhere, defendant Kirill Victorovich FIRSOV did
knowingly aid and abet trafficking in false or actual authentication features, to wit,
names, dates of birth and U.S. Social Security Numbers for G.V. and L.Y.,
individuals who reside in the Southern District of California, for use in false
identification documents, document making implements, or means of identification;
the trafficking of the false or actual authentication features was in or affected
interstate or foreign commerce; and the offense involved the production or transfer
of an identification document, authentication feature, or false identification
document that is or appears to be an identification document or authentication
feature issued by or under the authority of the United States, specifically, U.S. Social
Security Numbers, in violation of Title 18, United States Code, Sections 2,
1028(a)(8) and 1028(b) (l)(A)(i).



The complainant further states that this complaint is based on the attached
statement of facts, which is incorporated herein by reference.




                                 Brian Nielsen
                                 Special Agent, Federal Bureau of Investigation

Sworn to before me and subscribed in my presence, this'2_day of March, 2020.



                                                       OPEZ


                                          2
    Case 3:20-cr-01182-BAS Document 1 Filed 03/06/20 PageID.3 Page 3 of 6




                       PROBABLE CAUSE STATEMENT

       DEER.IO is a Russian-based cyber platform that allows criminals to purchase
access to cyber storefronts on the platform to sell their criminal products or services.
DEER.IO started operations as of at least October 2013, and claims to have over
24,000 active shops with sales exceeding $17 million to date. Kirill Victorovich
FIRSOV is a Russian cyber hacker, and the administrator of the DEER.IO cyber
platform. FIRSOV not only managed the platform, he also advertised it on other
cyber forums, which catered to hackers.
       DEER.IO virtual stores offer for sale a variety of hacked and/or compromised
U.S. and international financial and corporate data, Personally Identifiable
Information (PII), and compromised user accounts from many U.S. companies.
Individuals can also buy computer files, financial information, PII, and usernames
and passwords taken from computers infected with malicious software (malware)
located both in the U.S. and abroad. Thus far, law enforcement has found no
legitimate business advertising its services and/or products through a DEER.IO
storefront. Store operators and customers access the storefront via the Internet.
Specifically, in this case, the FBI made purchases from the Southern District of
California, from DEER.IO storefronts hosted on Russian servers.
       The FBI's review of approximately 250 DEER.IO storefronts reveals
thousands of compromised accounts posted for sale via this platform and its
customers' storefronts, including videogame accounts (gamer accounts) and PII files
containing user names, passwords, U.S. Social Security Numbers, dates of birth, and
victim addresses. These victims are largely located in Europe and the United States,
including victims in the Southern District of California.
      The DEER.IO platform offers a turnkey online storefront design and hosting
platform, from which cybercriminals can advertise and sell their products (such as

                                          3
     Case 3:20-cr-01182-BAS Document 1 Filed 03/06/20 PageID.4 Page 4 of 6




harvested credentials and hacked servers) and services (such as assistance
performing a panoply of cyber hacking activities). The DEER.IO online stores are
maintained on Russian-controlled infrastructure, which is insulated from U.S. law
enforcement. The DEER.IO platform provides shop owners with an easy-to-use
interface that allows for the automated purchase and delivery of criminal goods and
services.
         Once shop access is purchased via the DEER.IO platform, the site then guides
the newly-minted shop owner through an automated set-up to upload the products
and services on offer through the shop and configure crypto-currency wallets to
collect payments for the purchased products and/or services.
         A cybercriminal who wants to sell contraband or offer criminal services
through DEER.IO can purchase a storefront directly from the DEER.IO website for
800 Rubles (approximately $12.50) per month. The monthly fee is payable by
Bitcoin or a variety of online Russian payment methods such as WebMoney, a
Russian based money transfer system similar to PayPal.
         The shop owner has the option to purchase a storefront name linked to the
DEER.IO domain or one of its subdomains, like DEER.ST, DEER.IS or DEER.EE
(e.g.,      https://[SHOP    NAME].deer.io,      such    as     ONLYFB.DEER.IO,
SHIKISHOP.DEER.IO and SELLACCSS.DEER.IS), or a custom name (e.g.,
https://[SHOP NAME], such as SQLBAZAR.SHOP and ISIS.RENTS.HOUSE),
which directs the prospective buyer to the storefront infrastructure hosted on
DEER.IO.
         A cybercriminal who wants to purchase from storefronts on the DEER.IO
platform can use a web browser to navigate to the DEER.IO domain, which resolves
to DEER.IO storefronts. DEER.IO contains a search function, so individuals can
search for hacked accounts from specific companies or PU from specific countries,
or the user can navigate through the platform scanning stores advertising a wide
                                          4
    Case 3:20-cr-01182-BAS Document 1 Filed 03/06/20 PageID.5 Page 5 of 6




 array of hacked accounts or cyber criminal services for sale. Purchases are conducted
using cryptocurrency, such as Bitcoin, or through Russian-based money transfer
systems.
       On or about March 4, 2020, the FBI purchased approximately 1,100 gamer
accounts from the DEER.IO store ACCOUNTS-MARKET.DEER.IS for under $20
in Bitcoin. Once payment was complete, the FBI obtained the gamer accounts,
including the user name and password for each account. Out of the 1,100 gamer
accounts, 249 accounts were hacked Company A accounts. Company A confirmed
that if a hacker gains access to the user name and password of a user account, that
hacker can use that account. A gamer account provides access to the user's entire
media library is contained within the account. The accounts often have linked
payment methods, so the hacker could use the linked payment method to make
additional purchases on the account. Some users also have subscription-based
services attached to their gamer accounts.
      Company A is located in San Diego, California. Company A operates
interactive video gaming platforms, and sells related products and services. Like
other video gaming platforms, Company A users have individual gamer accounts
protected by user names and passwords.
      On or about March 5, 2020, the FBI purchased approximately 999 individual
PII accounts from the DEER.IO store SHIKISHOP.DEER.IS for approximately
$170 in Bitcoin.    On that same date, the FBI purchased approximately 2,650
individual PII accounts from the DEER.IO store SHIKISHOP.DEER.IS for
approximately $522 in Bitcoin. From those identities, the FBI identified names,
dates of birth and U.S. Social security numbers for multiple individuals who reside
in San Diego County, including G.V. and L.Y.
      All of these purchases were made by the FBI in San Diego, California from
stores on the DEER.IO platform, which is maintained on Russian servers.

                                         5
   Case 3:20-cr-01182-BAS Document 1 Filed 03/06/20 PageID.6 Page 6 of 6




                            REQUEST FOR SEALING
      It is respectfully requested that this Court issue an order sealing, until further
order of this Court, this complaint and probable cause statement.            Sealing is
necessary, because premature disclosure of the contents of this probable cause
statement and related documents may cause the defendant and/or additional
witnesses to this offense to flee, would cause destruction of evidence, and would
have a negative impact on this continuing investigation.




                                          6
